SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

68
KA 14-01980
PRESENT: CENTRA, J.P., PERADOTTO, LINDLEY, DEJOSEPH, AND SCUDDER, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                    V                              MEMORANDUM AND ORDER

TIMOTHY C. DEPETRIS, DEFENDANT-APPELLANT.


MUSCATO, DIMILLO & VONA, LLP, LOCKPORT (GEORGE V.C. MUSCATO OF
COUNSEL), FOR DEFENDANT-APPELLANT.

MICHAEL J. VIOLANTE, DISTRICT ATTORNEY, LOCKPORT (THOMAS H. BRANDT OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Niagara County Court (Sara S.
Farkas, J.), rendered June 30, 2014. The judgment convicted
defendant, upon his plea of guilty, of attempted murder in the second
degree, assault in the first degree, criminal possession of a weapon
in the second degree (three counts), criminal use of a firearm in the
first degree and criminal trespass in the second degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him
upon his plea of guilty of, inter alia, attempted murder in the second
degree (Penal Law §§ 110.00, 125.25 [1]). Contrary to defendant’s
contention, County Court did not abuse its discretion in denying his
motion to withdraw his plea of guilty. Although the record
establishes that defendant had attempted to commit suicide while
incarcerated three weeks before the plea, that he was taking
prescribed antidepressants, and that he was emotionally upset during
the plea proceedings, we reject his contention that his mental health
condition prevented him from understanding the proceedings and
entering a knowing and voluntary plea (see People v Wilson, 117 AD3d
1476, 1477; see also People v Alexander, 97 NY2d 482, 485-486). In
denying the motion, the court acknowledged that defendant was
depressed when he entered the plea, in part because he was placed in
isolation after allegedly plotting three murders from the jail, but it
nevertheless determined that defendant’s plea was knowing and
voluntary. There is no basis to disturb that determination. We
conclude that the court “conducted an inquiry that ‘was sufficient to
ensure that the plea was voluntary’ ” (People v Zuliani, 68 AD3d 1731,
1732, lv denied 14 NY3d 894). The record establishes that defendant
understood the proceedings; that he declined the court’s offer to
change any of his responses; that his medication did not affect his
                                 -2-                            68
                                                         KA 14-01980

ability to understand the proceedings; and that he admitted the
factual basis for each count of the indictment before pleading guilty.
Although defendant initially denied that he attempted to kill the
victim, after he consulted with counsel, he admitted that he did so.
Thus, the record belies defendant’s contention that he was confused
and did not understand the consequences of the plea (see People v
Williams, 103 AD3d 1128, 1129, lv denied 21 NY3d 915).




Entered:   February 5, 2016                     Frances E. Cafarell
                                                Clerk of the Court